DIREXION FUNDS SERVICE CLASS DISTRIBUTION PLAN SCHEDULE A The maximum annualized fee rate pursuant to Paragraph 1 of the Direxion Funds Service Class Distribution Plan shall be 1.00% for each of the following Series: Commodity Trends Strategy Fund Evolution Managed Bond Fund Evolution All-Cap Equity Fund Evolution Large Cap Fund Evolution Small Cap Fund Evolution Total Return Fund Spectrum Select Alternative Fund Spectrum Global Perspective Fund Spectrum Equity Opportunity Fund HCM Freedom Fund
